Citation Nr: 1812410	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the decisions.  See March 2014 notice of disagreement.

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2017.  A transcript is of record.  At the videoconference hearing, a 60-day abeyance period for the submission of additional evidence was granted.  38 C.F.R. § 20.709 (2017).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2017 Board hearing, the Veteran testified he worked as a helicopter mechanic during service.  In this position, he was responsible for inspections which involved revving helicopter engines up and tracking the rotor blade.  He also testified he worked on fixing wing units.  These jobs caused him to be directly in contact with excessive noise from turbine engines.  No hearing protection was provided during his service.  

Unsure of an exact time frame, the Veteran testified that while he was in the military working on the helicopters, he lost his hearing and it did not get better.  He further reported he came out of service and then began to realize his hearing was getting worse and worse.  Additionally, his wife testified that over the past 30 to 40 years, she had noticed the Veteran's inability to hear, particularly in having to repeat words or needing to face the Veteran for him to understand.  The Veteran also testified that he noticed the ringing in his ears ever since service.  He sought treatment for the condition but was told there was no treatment so he tries to live with it.  

A VA audiological examination was performed in January 2014.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus but found the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  As the tinnitus was found to be a symptom of the bilateral hearing loss, the examiner also found it was unrelated to service.  In support of those opinions, the examiner indicated there were no significant changes in the Veteran's audiometric examination from induction to separation.  Moreover, the examiner reported the Veteran's history of working on a farm with heavy equipment, as a truck driver for 10 to 12 years and as a railroad engineer.  The examiner indicated that all of these jobs could contribute to the degree of hearing loss.  

However, this opinion is not adequate.  While the examiner addressed the Veteran's noise exposure out of service, the examiner did not provide an opinion as to the clinical significance of the Veteran's in-service noise exposure.  Moreover, despite no documentation of hearing loss or tinnitus in the service treatment records, the examiner failed to provide reasoning as to whether either is causally related to an injury in service.  See Henlsey v. Brown, 5 Vet. App. 155 (1993).  

Additionally, the Veteran's subsequent lay testimony of hearing loss and tinnitus following his service and work on helicopters was not able to be considered at the time of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (VA opinion found to be inadequate where examiner ignores lay statements).  As such, a new VA examination is necessary prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded an VA audiological evaluation.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

   a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset during active service, was directly caused by noise exposure during his active service, or is otherwise related thereto.
   
   b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset during active service, was directly caused by the conceded noise exposure during his active service, or is otherwise related thereto.

The examiner should specifically address the Veteran's lay assertions of hearing loss and tinnitus as well as in-service noise exposure in providing opinions.  A complete rationale must be provided for all opinions presented.

3.  Thereafter, and following any additional development deemed warranted, the AOJ should re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




